JOHNSON, J.
Petitioner appeals from the trial court’s denial of a writ of review seeking reversal of his Class A misdemeanor conviction for driving while under the influence of intoxicants, ORS 487.540. Petitioner was convicted pursuant to ORS 484.365, which provides:
"(1) Any offense that would otherwise be punishable as a Class A traffic infraction shall be prosecuted and be punishable as a Class A misdemeanor if the defendant has been convicted of any Class A traffic infraction or traffic crime within a five-year period immediately preceding the commission of the offense * *
ORS 484.380 further provides:
"(1) In a prosecution under ORS 484.365, the state, municipality or political subdivision shall plead and prove the previous conviction unless the defendant stipulates to the fact prior to trial. * * *”
The state introduced evidence of petitioner’s prior conviction for a Class A traffic infraction in the form of a photostatic copy of the front and back of the uniform traffic citation by which defendant was charged. The back shows the court record of petitioner’s conviction after trial to the court. The photostats are contained on two separate pages and are stapled to a letter from the clerk of the City of Amity certifying that the photostats are a true and correct copy of defendant’s traffic citation. Petitioner maintains that these photostats were improperly admitted to prove his prior conviction because they were not properly authenticated and did not meet the minimum requirements for a traffic citation and abstract of record. We disagree.
ORS 43.110 provides:
"A judicial record of this state or of the United States may be proved by the production of the original, or by a copy certified by the clerk or other person having legal custody of the record, with the seal of the court affixed, if there is a seal. * * *”
*[966]ORS 43.470(1) provides:
"Whenever a copy of a writing is certified to be used as evidence, the certificate shall state that a copy has been compared by the certifying officer with the original, and that it is a correct transcript of the whole or of a specified part.”
The evidence of petitioner’s prior conviction was certified in substantial compliance with the requirements of these statutes and was sufficient for purposes of proving his prior conviction under ORS 484.380.
Affirmed.